COOK, Judge
(dissenting):
With obvious exceptions, such as the Justices and the staff of the Court and the Solicitor General of the United States, no one can enter the United States Supreme Court building without first submitting to an electronic inspection of his person and handcarried effects. Inspection of handcarried articles is also standard procedure in almost every other public building at the seat of the government, from the Archives to the White House.
Would that it were otherwise, but events of the day demand safeguards for government people, government functions, and government buildings. To my knowledge, no one has denied the government’s right to protect its officers and employees, its functions, and its property. I am certain that none of the inspection systems guarding the United States Supreme Court, the White House, and the Capitol can be condemned as “unreasonable” intrusions upon a particular individual and his private effects, within the meaning of the Fourth Amendment, because the intrusion into person and package is unsupported by probable cause or even an articulable suspicion that he may be attempting to introduce articles of a dangerous nature or for a criminal purpose. I am equally certain that an individual and his privately-owned vehicle seeking to obtain entry onto a military base can be subjected to inspection at the gate for the same reasons as have led to the civilian inspections and, as in those situations, without need of probable cause or articulable suspicion that a particular vehicle is a source of danger. In fact, perhaps greater reason exists for such action in respect to a military base than in regard to civilian areas.
Aside from terrorism or other disorders, the armed forces, as well as the nation in general, face a serious drug abuse situation. United States v. Alef, 3 M.J. 414, 418 n. 13 (C.M.A.1977). Our cases reveal that the introduction of contraband drugs into military bases is epidemic. What can military authorities do to counter these threats to its ability to function as a disciplined force? In the civilian community, the customs officer can constitutionally search an incoming individual and his effects for contraband and duty items, without regard to probable cause or suspicion of wrongdoing. Carroll v. United States, 267 U.S. 132, 154, 45 S.Ct. 280, 69 L.Ed. 543 (1925); see also United States v. 12 200-Ft. Reels of Film, 413 U.S. 123, 125-6, 93 S.Ct. 2665, 37 L.Ed.2d 500 (1973). In my view, the military community has similar authority as regards persons entering its territory. Of course, the form of search must “be as ‘carefully limited in time, place and scope’ as the purpose of the” search requires and its effectiveness necessitates. United States v. Unrue, 22 U.S.C.M.A. 466, 470, 47 C.M.R. 556, 560 (1973).
At trial, the accused contended, as he does here, only that the decision to stop the car in which he was a passenger was illegal. The alleged illegality was not that the stop was made on a random basis, as the enabling regulation provides, but was predicated upon the personal prejudices of Sergeant Paschall, the senior of the two guards at the gate. See United States v. Chase, 1 M.J. 275 (C.M.A.1976). Sergeant Paschall’s purported prejudices were that he searched only vehicles registered to enlisted persons and that he “liked to stop negroes.”
Assuming that neither a vehicle nor a person seeking entrance to a military base can be stopped for inquiry or search upon the basis of a suspect classification, such as race (but compare United States v. Martinez-Fuerte, 428 U.S. 543, 563, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976)), the record contains ample evidence to support the trial judge’s determination that Sergeant Paschall’s decision to stop the accused’s vehicle was not dictated or influenced by a suspect *68classification. Moreover, utilization of a dog trained to detect contraband substances as a means of effectuating the purpose of the vehicle stop is, in my judgment, lawful. See my opinion in United States v. Thomas, 1 M.J. 397 (C.M.A.1976). So, too, is it lawful, as part of the inquiry into, and possible search of the vehicle, to require the occupants to dismount. To this point, therefore, all of Sergeant Paschall’s actions in respect to the vehicle and the accused were, in my opinion, consonant with the Fourth Amendment.
In fact, the accused was not subjected to a search. When he had left the car, he was seen to discard some articles. As the stopping of the car and the direction to accused to dismount were lawful, they imparted no illegality to the accused’s act. Compare United States v. Chamblis, 425 F.Supp. 1330 (E.D.Mich.1977). Considered separately, the guard’s recovery of the articles discarded by accused was indisputably legal and those articles were admissible into evidence at trial. United States v. Wilson, 492 F.2d 1160 (5th Cir. 1974), cert. denied 419 U.S. 858, 95 S.Ct. 106, 42 L.Ed.2d 92 (1974).
I would affirm the decision of the Court of Military Review.